DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10 and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Workman (US 4,137,472 A).
As to claim 1, Workman shows (FIG. 1 and 6):

    PNG
    media_image1.png
    530
    1014
    media_image1.png
    Greyscale

A rotor 12 for an electric machine (motor col.1:45), comprising: 
a rotor shaft 14, a winding support 13 coupled to the rotor shaft 14 in rotationally fixed manner, and at least one winding arranged on the winding support 13 or a squirrel cage arranged on the winding support 13, wherein the rotor 14 comprises at least one heat pipe 40 running at an angle to the rotor shaft 14 (windings held between flanges 13 col.1:45-51, col.3:32-45).
As to claim 2/1, Workman shows (FIG. 1 and 6 above) the heat pipe 40 extends in the radial direction of the rotor 12 (heat pipe 40 joins the shaft 14 at the aperture 42 substantially orthogonal to the shaft 14 as shown in FIG. 6).
As to claims 3/1 and 10/2/1, Workman shows (FIG. 1 and 6 above) the rotor shaft 14 comprises a cavity 15 receiving a flow of a cooling fluid and/or another heat pipe, which extends, at least in sections in the longitudinal direction of the rotor shaft 14 (shaft 14 is hollow heat pipe col.1:52 to col.2:2).
As to claim 4/3/1, Workman shows (FIG. 1 and 6 above) in one end of the heat pipe or at least one of the heat pipes on the side of the rotor shaft 14 contacts the other heat pipe 40 directly or across 
As to claim 5/1, Workman shows (FIG. 1 and 6 above) the heat pipe 40 or at least one of the heat pipes 40 is led along an axial end face of the winding support 13 (heat pipe 40 is between the end windings 41 and is substantially parallel to the winding support 13 shown in FIG. 1, col.3:32-45).
As to claim 6/5/1, Workman shows (FIG. 1 and 6 above) in the winding support 13 carries windings 41 configured as coils, wherein winding heads of the coils project out in the axial direction of the rotor 14 beyond the winding support 13, wherein one end of the heat pipe 40 or at least one of the heat pipes 40 facing away from the rotor shaft 14 is arranged between the winding heads 41 of two respective coils in the circumferential direction of the rotor 12 (subsidiary pipes 40 between the windings 41 col.3:32-45).
As to claims 8/1, 15/2, 16/3, 17/4, 18/5 and 19/6, Workman shows (FIG. 1 and 6 above) the winding 41 or the squirrel cage is led, at least in sections in at least one recess of the winding support 13, wherein an end of the heat pipe 40 or at least one of the heat pipes 40 facing away from the rotor shaft 14 borders on the recess or protrudes into it (it is implied that there is an aperture in the winding support 13 corresponding to the coil 41 which extends through the winding support 13 in FIG. 1 and the heat pipe 40 at least borders on the aperture in the winding support 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Workman (US 4,137,472 A) in view of Nakamura et al. (US 5,952,764 A, hereinafter Nakamura).
As to claims 7/1, 11/2, 12/3, 13/4 and 14/5, Workman was discussed above with respect to claims 1-5 and Workman further shows (FIG. 1 and 6 above) one end of the heat pipe 40 or at least one of the heat pipes 40 facing away from the rotor shaft 14 contacts a winding 41 directly or across a heat-conducting means and/or is received in a recess of a winding 41 (plurality of heat pipes 40 are between each winding 41 col.3:32-45).
Workman does not show the squirrel cage is formed by several rods short circuited by short circuit rings at the end faces of the winding support, wherein one end of the heat pipe or at least one of the heat pipes facing away from the rotor shaft contacts a short circuit ring directly or across a heat-conducting means and/or is received in a recess of a short circuit ring.
Nakamura shows (FIG. 1) the squirrel cage is formed by several rods 20 short circuited by short circuit rings 22 at the end faces of the winding support 16 (col.3:53-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor 12 of Workman to have the squirrel cage is formed by several rods 20 short circuited by short circuit rings 22 at the end faces of the winding support 13, wherein one end of the heat pipe 40 or at least one of the heat pipes 40 facing away from the rotor shaft 14 contacts a short circuit ring 22 directly or across a heat-conducting means and/or is received in a recess of a short circuit ring 22 as taught by Nakamura, for the advantageous benefit of having a squirrel cage rotor for a high speed spindle motor as taught by Nakamura (col.1:11-23), and as taught by Workman, for the advantageous benefit of cooling a squirrel cage rotor as taught by Workman (col.3:33-45 and 65-67).
As to claim 20/7/1, Workman (US 4,137,472 A) in view of Nakamura  was discussed above with respect to claim 7, and Workman further shows (FIG. 1 and 6 above) the winding 41 or the squirrel cage is led, at least in sections in at least one recess of the winding support 13, wherein an end of the heat .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowability of claim 9 is the inclusion of the limitation the heat pipe broadens in a first direction perpendicular to the longitudinal direction of the heat pipe and/or becomes narrow in a second direction perpendicular to the longitudinal direction and to the first direction which is not found in or suggested by the prior art references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Widder (US 3,521,094 A) shows a cooling system for a rotor; and
Buttner et al. (US 2012/0169158 A1) shows a cooling system including heat pipes in a squirrel cage rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832